Case 1:20-cv-01360-CMH-MSN Document 33 Filed 04/15/21 Page 1 of 3 PageID# 224




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

                                                        )
 PROFESSIONAL PROJECT SERVICES, INC.                    )
                                                        )
                       Plaintiff,                       )
                                                        )
        v.                                              )      Case No. 1:20-cv-01360-CMH-MSN
                                                        )
 LEIDOS INTEGRATED TECHNOLOGY, LLC,                     )
      et al.,                                           )
                                                        )
                       Defendants.                      )
                                                        )

                           NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

 Professional Project Services, Inc. and Defendants Leidos Integrated Technology, LLC and

 Hanford Mission Integration Solutions, LLC jointly stipulate to dismissal of this action with

 prejudice, and with each party to bear its own costs and fees.


  Dated: April 15, 2021                               Respectfully submitted,


  Daniel E. Johnson, Va. Bar No. 88696                Douglas P. Lobel, Va. Bar No. 42329
  Evan R. Sherwood, Va. Bar No. 89564                 David A. Vogel, Va. Bar No. 48971
  Attorneys for Professional Project                  Attorneys for Leidos Integrated Technology,
  Services, Inc.                                      LLC and Hanford Mission Integration
  Covington & Burling LLP                             Solutions, LLC
  One CityCenter                                      COOLEY LLP
  850 Tenth Street, NW                                11951 Freedom Drive
  Washington, DC 20001                                Reston, Virginia 20190-5656
  Phone: 202-662-5224                                 Phone: 703-456-8000
  Fax: 202-778-5224                                   Fax: 703-456-8100
  dejohnson@cov.com                                   dlobel@cooley.com
  esherwood@cov.com                                   dvogel@cooley.com

                                                      Daniel J. Grooms III
                                                      Admitted pro hac vice
                                                  1
Case 1:20-cv-01360-CMH-MSN Document 33 Filed 04/15/21 Page 2 of 3 PageID# 225




                                          Attorney for Leidos Integrated Technology,
                                          LLC and Hanford Mission Integration
                                          Solutions, LLC
                                          COOLEY LLP
                                          1299 Pennsylvania Ave., N.W., Suite 700
                                          Washington, DC 20004
                                          Phone: 202-842-7800
                                          Fax: 202-842-7899
                                          dgrooms@cooley.com




                                      2
Case 1:20-cv-01360-CMH-MSN Document 33 Filed 04/15/21 Page 3 of 3 PageID# 226




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 15th day of April 2021, I will electronically file the foregoing
 with the Clerk of Court using the CM/ECF system, which will then send a notification of such
 filing (NEF) to the following:

                                Douglas P. Lobel
                                David A. Vogel
                                Cooley LLP
                                11951 Freedom Drive
                                Reston, Virginia 20190-5656


                                                             /s/
                                                             Daniel E. Johnson, Va. Bar No. 88696
                                                             Evan R. Sherwood, Va. Bar No. 89564
                                                             Attorneys for Professional Project
                                                             Services, Inc.
                                                             Covington & Burling LLP
                                                             One CityCenter
                                                             850 Tenth Street, NW
                                                             Washington, DC 20001
                                                             Phone: 202-662-5224
                                                             Fax: 202-778-5224
                                                             dejohnson@cov.com
                                                             esherwood@cov.com




                                                   3
